Citation Nr: 1615716	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sensorimotor peripheral neuropathy of each lower extremity.  

2.  Entitlement to service connection for sensorimotor peripheral neuropathy of each upper extremity.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2016, the Veteran testified at a Board hearing before the undersigned at the RO.  A transcript has been associated with the claims file. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2016 hearing, the Veteran testified that he had of pain in the arms within one year from separation from service.  The Veteran reported that he was diagnosed as having carpal tunnel syndrome and peripheral neuropathy around 2008 to 2009 and continued to be treated for these disabilities at the Birmingham VA Medical Center (VAMC).  

Private treatment record from the West Georgia Sleep Disorder & Neurology Associates dated in May 2009 revealed a diagnosis of peripheral nerve trauma.  The Veteran reported exposure to Agent Orange herbicide while on active service.  The Veteran also reported increasing numbness, tingling, and pain in the extremities over the past six or seven years.  

The Veteran was afforded a VA examination in November 2009.  A neurological examination of the upper and lower extremities revealed abnormal findings of decreased sensation.  The examiner confirmed a diagnosis of bilateral upper and lower extremity peripheral neuropathy.  However, the examiner did not provide an opinion as to whether the neuropathy was related to service or was the early onset type that is subject to presumptive service connection on the basis of exposure to herbicides.  

In April 2013, the Veteran submitted an examination report from his private physician, Dr. S.Z., which also confirmed a diagnosis of bilateral upper and lower extremity peripheral neuropathy, however an etiology opinion was not provided.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's testimony and statements report the onset of symptoms proximate to his service.  There is competent evidence of current diagnoses and indications that the disability may be related to service.  An opinion is needed as to whether the claimed disability is related to service.  38 U.S.C.A. § 5103A(d) (Wet 2014).

Further, it appears that there are potentially relevant records that have not been associated with the claims file.  The Veteran reported receiving current treatment at the Birmingham VAMC.  See February 2016 Hearing Transcripts.  The claims file contains VA treatment records from the Birmingham VAMC dated through September 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period since 2012.

2.  Then schedule the Veteran for a VA examination to determine whether current peripheral neuropathy of the upper or lower extremities is related to a disease or injury in service, including herbicide exposure.  The examiner should review the claims file.  

The examiner should provide an opinion as to the following: 

In light of the Veteran's February 2016 Board testimony in which he reported that he developed symptom of pain in the arms and hands within one year of separation from service, is it at least as likely as not (50 percent or greater probability) that the current peripheral neuropathy had its onset in service, or is otherwise the result of a disease or injury in service?  

Is the current peripheral neuropathy early onset?

The examiner should provide reasons for the opinions.  If an opinion cannot be provided without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is missing evidence that would permit the needed opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




